** LOCAL INCENTIVE LEVY — SCHOOLS — VOTERS ** (1) THE TULSA COMMUNITY COLLEGE AREA SCHOOL DISTRICT, ESTABLISHED BY 70 O.S. 4420 [70-4420] FOR VOCATIONAL AND/OR TECHNICAL SCHOOLS, MAY MAKE A LOCAL INCENTIVE LEVY PURSUANT TO ARTICLE X, SECTION 9B OF THE OKLAHOMA CONSTITUTION FOR THE BENEFIT OF THE TULSA COMMUNITY COLLEGE AREA SCHOOL DISTRICT WHEN APPROVED BY A MAJORITY OF THOSE REGISTERED VOTERS OF THAT DISTRICT VOTING ON THE QUESTION IN AN ELECTION CALLED FOR THAT PURPOSE.  (2) ARTICLE X, SECTION 9B LIMITS THIS LOCAL INCENTIVE LEVY TO NOT MORE THAN FIVE(5) MILLS ON THE DOLLAR VALUATION OF THE TAXABLE PROPERTY IN THE AREA SCHOOL DISTRICT. THIS LOCAL INCENTIVE LEVY IS, IN ADDITION TO OTHER LEVIES, AUTHORIZED BY ARTICLE X, SECTION 9B OF THE OKLAHOMA CONSTITUTION. A TOTAL OF TEN(10) MILLS ON THE DOLLAR VALUATION OF THE TAXABLE PROPERTY IN THE AREA SCHOOL DISTRICT IS PERMITTED BY ARTICLE X, SECTION 9B.  HOWEVER, 70 O.S. 4420 [70-4420](B) PROVIDES THAT ONLY TWO(2) MILLS LEVIED PURSUANT TO ARTICLE X, SECTION 9B MAY BE USED FOR POST SECONDARY VOCATIONAL AND/OR TECHNICAL EDUCATION IN THE TULSA COMMUNITY COLLEGE AREA SCHOOL DISTRICT.  (AD VALOREM TAXATION, ELECTION) CITE: 70 O.S. 4420 [70-4420], 70 O.S. 4420 [70-4420](A) 70 O.S. 4420 [70-4420](B), ARTICLE X, SECTION 9(B) (RICHARD MILDREN)